TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00589-CR



                                Garland Scroggins, Appellant

                                                v.

                                 The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 3012305, HONORABLE BOB PERKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              This is an attempted appeal from the denial of appellant’s “Motion for Nunc Pro Tunc

Order to Correct Invalid Affirmative Finding of a Deadly Weapon.” The denial of a motion for a

nunc pro tunc judgment is not an appealable order. Everett v. State, 82 S.W.3d 735, 735

(Tex. App.—Waco 2002, pet dism’d). Because this appeal does not fall within the exceptions to the

general rule that appeal may be taken only from a final judgment of conviction, we have no

jurisdiction. Accordingly, we dismiss the appeal.



                                            __________________________________________

                                            Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: October 30, 2008

Do Not Publish